Exhibit 10.2
Prepared by:
Sonabank
550 Broadview Ave, #LL
Warrenton, Va 20186
AMENDMENT TO NOTE
Date: August 20, 2009
Loan# 52-01000295
BORROWER: Halifax Corporation of Virginia
AMOUNT OF ORIGINAL NOTE: $1,500,000.00
DATE OF ORIGINAL NOTE: June 15, 2009
ORIGINAL MATURITY DATE: June 15, 2010
Amendments to Note are as follows:

  1.   Lender has agreed to increase the line by $1,500,000.00 to $3,000,000.00.
    2.   Standby Agreement is being amended to allow for quarterly interest
payments on the subordinate debt as long as the company maintains a debt service
coverage ratio of 1.25.     3.   Borrower may lease or finance equipment up to
$250,000 without Lender consent.     4.   Lender is releasing the personal
guarantees of Charles McNew and Joseph Sciacca.     5.   The lockbox fee is
increasing to $625.00 per month.

ALL OTHER TERMS REMAIN UNCHANGED.
Fees incurred with this Amendment are as follows and are to be collected at time
of signature.
Loan Fee: -$15,000.00-
Document Preparation: -$100-
(Fees and interest to be debited from account #120001961)

     
BY:  Halifax Corporation of Virginia
  Sonabank
 
   
/s/ Joseph Sciacca
   
 
   
BY: Joseph Sciacca
  BY: Mary Ellen Clancy, VP

COMMONWEALTH OF VIRGINIA
CITY/COUNTY OF FAIRFAX; to wit:
     The foregoing Amendment was acknowledged before me in the foregoing
jurisdiction this 26th day of August 2009, by Joseph Sciacca.

                  /s/ Suzanne K. Green       Notary Public            My
commission expires: September 30, 2009
Registration #: 123531     

(SEAL) [w75545w7554501.gif]

 